Citation Nr: 1040985	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  04-00 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder, to include as secondary to the service-connected left 
hip disability.

2.  Entitlement to a total rating based on unemployability (TDIU) 
by reason of  service-connected disability. 




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from September 1975 to April 
1976.

This  case initially came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the RO 
that denied service connection for a low back disorder and a 
December 2004 rating decision of the RO that denied a TDIU 
rating.

The Veteran testified from the RO at a videoconference hearing 
held in February 2007 before the undersigned Veterans Law Judge; 
a transcript of this hearing is associated with the claims file.  

In April 2009, the Board remanded the case to RO for additional 
development of the record.  

The issue of a TDIU rating is addressed in the REMAND portion of 
this document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

The currently demonstrated lumbar spine degenerative change is 
shown as likely as not to have been aggravated by the service-
connected left hip disability.



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his lumbar 
spine disability manifested by degenerative change is 
approximately due to or the result of the service-connected left 
hip disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

To the extent that the action taken hereinbelow is not 
unfavorable to the Veteran, a full discussion of VCAA is not 
required at this time.  See Soyini v. Derwinski, 1 Vet. App. 540 
(1991).



Legal Criteria and Analysis

The applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from disability 
resulting from an injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 C.F.R. § 
3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  

Briefly, the threshold legal requirements for a successful 
secondary service connection claim are: (1) Evidence of a current 
disability for which secondary service connection is sought; (2) 
a disability which is service- connected; and (3) competent 
evidence of a nexus between the two.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Veteran asserts that his current low back disorder is the 
result of his service-connected left hip disability.

In support of his claim, the Veteran offered testimony at a 
February 2007 videoconference hearing when he described a post-
service car accident that resulted in an L2 compression fracture 
and how his service-connected hip disability had aggravated his 
low back disability due to an altered gait.  

In other statements offered by the Veteran also indicate that his 
leg length discrepancy and pelvic tilt contributed to the current 
lumbar disorder.

The November 1976 VA examination indicates that the Veteran was 
in a car accident just a few months after he separated from 
service.  The X-ray studies revealed marked compression of L2 and 
a transitional vertebra with spina bifida at the LS junction.  
The Veteran complained of having back pain since the accident.  

A May 1980 VA examination report notes that the Veteran did not 
walk with a limp.  The X-ray studies revealed a marked 
compression fracture at L2 with spurring between L1 and L2.

On February 1984 VA examination, the Veteran complained of having 
left hip pain that caused severe limping and pain in the lumbar.  
The examiner noted that the Veteran had a small limp.

In September 1988, the Veteran underwent surgery for a total left 
hip replacement.

In April 1992, the veteran reported having had a limp since 1976 
that had thrown his back out.

On October 1992 VA examination, no significant degree of 
arthritis was appreciated.  The X-ray studies of the lumbar spine 
revealed no persistent fracture and the old fracture was healed.  
The examiner noted that the Veteran walked without a limp; the 
impression was that of lumbar strain.

The June 1993 X-ray studies revealed an old compression fracture 
of L2 associated with hypertrophic bony changes and ankylosis 
with the body of L1.  The vertebral bodies were otherwise normal 
in height and alignment, and other disc spaces were normally 
maintained.

On April 1997 VA examination, the examiner opined that there was 
no relationship between the compression fracture and the left 
hip.  He noted that old records indicate a transitional vertebra 
from L5-S1 and a history of spina bifida, but there was no 
relationship between the hip and the back.  

The X-ray studies showed a progression of osteoarthritis since 
October 1992 and a bridging osteophyte at L1-L2.  The examiner 
suspected that the findings were secondary to trauma.  The 
examiner also noted that there was a discrepancy of thigh 
circumferences that suggested the Veteran used his right side 
more than his left.

An August 1998 VA examination noted that the Veteran did not walk 
with a limp and that his legs were of equal length.

On October 2002 VA examination, the examiner did not have the 
claims file available to review.  He noted that the Veteran 
walked with a cane and, based on the history given and the 
examination, he opined that it was not as likely as not that the 
low back condition was secondary to the left hip.  

An April 2004 private treatment record noted that the X-ray 
studies showed that the left hip was slightly higher than the 
right.

An April 2004 examination indicated that the Veteran had a normal 
gait.

On an October 2004 VA examination, the claims file was reviewed.  
The Veteran reported using a cane half of the time and being 
unable to exercise or do long-term walking.  The diagnosis was 
that of fractured L2 with degenerative disc disease and 
degenerative joint disease.  The opinion was that the current 
back condition was the result of the L2 fracture and not the 
result of the hip.

A June 2005 MRI of the lumbar revealed findings of a chronic 
fracture of L2 with compression deformity and mild burst 
component resulting in minimal canal stenosis at the L1-2 and L2-
3 with mild retrolisthesis L2 on L3; multilevel predominantly 
mild degenerative disc changes with facet degenerative joint 
disease in the lower lumbar spine; and small right foraminal spur 
lateral disco-osteophytic broad-based protrusion, L5-S1, coupled 
with right facet hypertrophy resulting in mild right foraminal 
stenosis abutting but not significantly deforming or compressing 
the right L5 nerve root.

A February 2006 letter from a neurosurgeon stated that hip pain 
could potentially affect the geometry of the pelvis and that 
improper geometry of the pelvis does affect the lumbar spine.  He 
added that most spine surgeons believed that the rate of 
degeneration was influenced by factors such as spinal mechanics, 
presence of normal or abnormal spinal curvatures, leg length 
discrepancy, pelvic tilt, and other abnormalities including those 
that might cause an antalgic gait.  

On August 2008 VA examination, the claims file was reviewed.  The 
physician opined that the Veteran's lumbar condition was not 
caused by the left hip because it was caused by the 1976 car 
accident that resulted in a marked compression fracture of L2.  

Regarding aggravation, the VA examiner commented that the lumbar 
condition progressed over the years with more wide spread 
degenerative changes at several levels of the lumbosacral spine.  
She opined that the main reason for the degeneration was due to 
trauma, not the hip condition.  

Her rationale was that one would expect the development of 
arthritic changes over the years following major trauma, as the 
Veteran had at L2, and that the changes would likely worsen with 
age.  The worse arthritic changes were areas adjacent to L1-L3 
and most likely resulted from major trauma.  She noted that the 
over marked loss of vertebral height of L2 from major trauma 
would likely affect other lumbosacral vertebrae as well.

The examiner added that the record varied regarding gait 
abnormality with a slight limp noted at some time and no limp 
noted at other times.  Since the consensus of the records did not 
support the notion that he had a severe gait abnormality, she 
opined that it was less likely than not that this would be a 
significant cause of the Veteran's lumbar spine degenerative disc 
disease on the basis aggravation.  He had a mild leg-length 
discrepancy that was most likely secondary to a previous femur 
fracture and left hip replacement.  

The physician commented that, for some who were very active on 
their feet, the leg length discrepancy could lead to some back 
strain, but for someone inactive, such as the Veteran, it did not 
seem that this would be a major factor in his back disability.

A September 2008 examination by a private physician noted that 
some of the Veteran's medical records had been reviewed.  The 
impression was that the Veteran had a complicated picture with a 
history of lumbar compression fracture due to a car accident and 
a history of total hip replacement.  

The differential diagnosis was noted to include hip pathology, 
sacroiliac joint dysfunction, and lumbar radiculopathy or a 
combination of these.  The physician added that these probably 
represented a combination of things.  

The physician concluded that the Veteran had a remote compression 
fracture involving L1 with modest focal kyphosis along with 
associated minimal central canal stenosis moderate narrowing of 
the left neural foramen at L1-L2; and small lateral disc bulge on 
the right at L5-S1, with generally mild right neuroforaminal 
stenosis.

In December 2008, the Veteran was examined and his medical 
records were reviewed by an orthopedist for a second opinion 
based on an independent medical evaluation.  

The physician noted the Veteran's contention that the cause of 
his current L5-S1 problem was a gait abnormality.  The physician 
briefly noted the medical history involving the Veteran's left 
hip, low back and knee.  

The physician opined that there was no credible correlation 
between the Veteran's left knee and back conditions and that, if 
the Veteran's degenerative L5-S1 condition was due to gait 
abnormality, then this was infinitely more likely the result of 
his more severe and longstanding left hip and L2 fracture.

The March 2009 physical therapy records note the Veteran's 
complaints of right lumbar/sciatic/hip symptoms, history of total 
left hip replacement, and compression fracture.  

The Veteran reported having a significant antalgic gait in 2002 
during the time of left knee injury.  It was noted that due to 
compensation strategies and altered gait pattern, it was 
conceivable over a period of time that this could facilitate 
lower lumbar pain and degenerative changes.

Based on the record, the Board finds that the current residuals 
of the Veteran's L2 compression fracture are clearly shown to be 
the result of the post-service car accident.  Further, no 
physician has opined that this disability was aggravated by the 
service-connected left hip disability.  However, the Veteran is 
also shown to have additional, superimposed low back pathology 
that cannot be dissociated from manifestations attributable to 
the service-connected left hip disability.  

There is conflicting opinion regarding whether the service-
connected left hip disability either caused or aggravated the 
currently demonstrated low back disability including that 
manifested by degenerative changes.  

In reviewing and assessing the differing medical statements, 
consideration must be given to the physician's familiarity with 
the medical history, the supporting rationale, and the 
thoroughness in addressing the questions of causation and 
aggravation.  

Based on these considerations, in viewing the record in its 
entirety, the Board finds the evidence to be in a relative state 
of equipoise in showing that the degenerative changes of the 
lumbar spine are product of a process of degeneration over the 
years that was causally linked to many factors including the 
significant and longstanding service-connected left hip 
disability.  

The medical evidence in this regard is shown to clearly describe 
chronic worsening that, among the various causative factors 
impacting on the progression of the Veteran's overall low back 
condition over time, as likely as not would be reflective of 
aggravation by the service-connected disability.      

In resolving all reasonable doubt in the Veteran's favor, service 
connection for degenerative changes at L5-S1 is warranted.  



ORDER

Secondary service connection for degenerative changes of the 
lumbar spine is granted. 


REMAND

In light of the grant of service connection for degenerative 
changes of lumbar spine, an initial rating for the disability 
must be assigned.  Thus, any decision regarding the claim for a 
TDIU rating is inextricably intertwined with the rating for the 
now service-connected low back disability.  See Henderson v. 
West, 12 Vet. App. 11, 20 (1998) (citing Harris v. Derwinski, 1 
Vet. App. 180 (1991) (where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn could 
render any review of the decision on the other claim meaningless 
and a waste of appellate resources, the two claims are 
inextricably intertwined)).  

Consequently, to extent every consideration to the Veteran, a 
decision on the TDIU issue must be deferred pending completion of 
action by the RO.

Accordingly, the case is REMANDED for the following action:

1.  After assigning an initial evaluation 
for the service-connected degenerative 
changes of the lumbar spine, the RO should 
review the record with regard to the issue 
of TDIU and then undertake any further 
development deemed warranted, to include 
scheduling the Veteran for a VA 
examination.

2.  Following completion of all indicated 
development, the Veteran should 
readjudicate the claim for a TDIU rating in 
light of all the evidence of record.  This 
action should address the provisions of 38 
C.F.R. § 4.16(b), if indicated.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a fully responsive 
Supplemental Statement of the Case and 
afforded a reasonable opportunity for 
response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


